DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/6/2021 to the non-final Office action of 5/14/2021 is acknowledged. The Office action on currently pending claims 1, 6, 7, and 10 follows.

Specification Objections

The Specification is objected. 35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “the coolant can have a thoroughly [sic] thermal contact with these electrical components” (par. [0004]), “The coolant is accommodated in the tank and configured to direct thermal contact the at least one heat source [sic]” (par. [0007], [0008]), etc.1 Examiner would like to emphasize that aforementioned problems are only the examples. The lengthy Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1 and 6, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US/4, 704, 658 to Yokouchi et al. (hereafter “Yokouchi”, of record) 
Regarding claim 1, Yokouchi discloses (Fig. 9) an immersion cooling apparatus (100”), configured to accommodate and cool at least one heat source (3, 4), comprising: a tank (20); a coolant (5), accommodated in the tank and adapted to be in direct thermal contact with the at least one heat source; and a plurality of the heat pipe condensers (16) arranged along an inner wall (21) of the tank (20) so as to surround a central area of the tank (at least the upper and bottom condensers surround the central area of the tank) and partially immersed in the coolant (Fig. 9).
Alternatively, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have positioned the heat pipe condensers of Yokouchi in any suitable way, including along the inner wall of the tank so as to surround the central area of the tank as claimed, in order to achieve improved reliquification efficiency of the coolant, and subsequently, more efficient heat transfer and enhanced overall cooling (col. 10, l. 67 - col. 11. l. 6; col. 11, ll. 25-30), since it has been held that rearranging parts of an invention (i.e., of the heat pipe condensers) involves only routine skill in the art. See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claim 6, Yokouchi discloses (Fig. 9) at least one turbulence generator (89), wherein the at least one turbulence generator is located  in the tank (20) and configured to increase a disturbance of the coolant (inherently, since said member(s) (89) are analogous to members (8, 9, 8’, and 9’) depicted on Fig. 4 and 8 [col. 10, l. 67 to col. 11, l. 6], which assist in .
Claim Rejections - 35 USC § 103

Claims 7 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi alone.
Regarding claim 7, Yokouchi discloses (Fig. 10) an immersion cooling apparatus (100’’’), configured to accommodate and cool at least one heat source (4a-4c), comprising: a tank (20); a coolant (5), accommodated in the tank and adapted to be in direct thermal contact the at least one heat source; and a plurality of condenser(s) (6) fully immersed in the coolant (Fig. 10), wherein the plurality of condensers (6) are located within the tank and arranged along an inner wall of the tank so as to surround a central area of the tank (at least the peripheral condensers surround the central area of the tank as can be seen on Fig. 10).
Alternatively, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have positioned the heat pipe condensers of Yokouchi in any suitable way, including along the inner wall of the tank so as to surround the central area of the tank as claimed, in order to achieve improved reliquification efficiency of the coolant, and subsequently, more efficient heat transfer and enhanced overall cooling (col. 10, l. 67 - col. 11. l. 6; col. 11, ll. 25-30), since it has been held that rearranging parts of an invention (i.e., of the heat pipe condensers) involves only routine skill in the art. See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, Yokouchi in relation to the embodiment of Fig. 10 does not specifically teach that the at least one condenser (6) comprises at least one heat pipe. However, in relation to 
	Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have implemented the condensers in the embodiment of Fig. 10 of Yokouchi as heat pipes according to the teachings of Yokouchi pertained to the embodiment of Fig. 9, in order to achieve improved reliquification efficiency of the coolant, and subsequently, more efficient heat transfer and enhanced overall cooling (col. 10, l. 67 - col. 11. l. 6; col. 11, ll. 25-30). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 10, Yokouchi discloses (Fig. 9) at least one turbulence generator (89), wherein the at least one turbulence generator is located  in the tank (20) and configured to increase a disturbance of the coolant (inherently, since said member(s) (89) are analogous to members (8, 9, 8’, and 9’) depicted on Fig. 4 and 8 [col. 10, l. 67 to col. 11, l. 6], which assist in creating the turbulent flow of the liquid coolant  indicated by circular arrows on said Fig. 4 and 8).
Response to Arguments

Applicant's arguments have been fully considered but are moot since the rejection has 

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various immersion cooling arrangements for electronic and electrical devices. 
Furthermore, the Office directs the Applicant’s attention to the fact that some documents of records could have been also used for statutory art rejection of the at least independent claims 1 and 7, e.g., see US/ 8014150 (Fig. 5), US 2018/0246550 (Fig. 1), US 2017/0311484 (Fig. 2), CN 110470159 (Fig. 1-14), etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It appears that the paragraph numbering presented in the amendment of 7/6/2021 is incorrect. Therefore,      
          the objection has been repeated.